Citation Nr: 1639368	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition.

2.  Entitlement to service connection for a cervical spine condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from June 1982 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2014 Substantive Appeal, the Veteran requested a Board hearing at the local RO (Travel Board hearing).  A hearing was scheduled in August 2015, but the Veteran's representative requested that the hearing date be rescheduled because he would be out of the country.  The hearing was rescheduled for September 2016, but the Veteran again immediately requested that the hearing be rescheduled, as he would be on a family vacation in Hawaii that had been scheduled and paid for since September 2015.  See statements from the Veteran dated August 2016.  

In light of the Veteran's immediate request to reschedule his Travel Board hearing, the Board accepts the Veteran's report of being out of town as sufficient good cause to grant his request to reschedule his Board hearing.  Because Travel Board hearings are scheduled by the AOJ, a remand is required in order to afford the Veteran his requested Board hearing at the local RO in Salt Lake City, Utah.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the local RO (Travel Board) in Salt Lake City, Utah, before a Veterans Law Judge.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




